'1 ho judgment of the court was pronounced by
King, J.
This is an action to render a wife liable for articles of merchandise, alleged to have been furnished for.fhe use of herself, her* family and plantation, during tile existence of’her marriage.. The defence opposed to the demand is, that the prjpertycf the defendant is all paraphernal; that it was under the administration and control of the husband, between whom and herself there existed a com minify of acquéts and gains, at the time that the account was contracted ; an! (hatthe debt is duejiy the'community, and not by the defendant. There was a judgment against the plaintiffs in the court below, from which they have appealed.
The plaintiffs’ account is fully proved, and appears to have been contracted, with the exception of articles amounting to $14 20, for clothing for the defendant, her family and slaves, for supplies of various kinds for the use oí her plantation, and for merchandise purchased by persons who had- rendered services on her plantation, whose accounts were assumed, and whose demands were thus extinguished *441partially or in full. Some time before the commencement of this suit, the account was presented to the defendant, who admitted it to be correct, and promised to pay it. The plantation and slaves were her separate paraphernal property, to the administration of which she was entitled by law; and, if at any time, she committed the administration to her husband, she could have resumed it at will. The husband appears to have had no pecuniary means. Some of the witnesses state that he had the exclusive control of the defendant’s property ; others, that he managed her affairs as her agent. Whatever may have-been the character of his authority, the defendant could not, by surrendering to him either the partial or entire administration, exonerate herself from liability for debts incurred for her individual use, or for the purpose of rendering her separate property productive, or in supporting those marriage charges which she is bound by law to bear. It is true, that debts contracted during, the marriage enter into the community of gains, and must be acquitted out of the common fund. C. C. art. 2372. But this provision applies to the partners alone, and regulates their rights between themselves, upon a settlement of the community at its dissolution. It has no application to creditors, and does not deprive them of their recourse against the wife, during the marriage, for debts contracted for her separate advantage, and for which she is individually liable.
It is objected that the acknowledgment of the wife that the account was correct, and her promise to pay it, were made without the authorisation of her husband. The authority ot the husband was not requisite to give validity to the acts of the wife, necessary in the administration of her paraphernal property.
By the statute of the State of Mississippi, in evidence, where the debt was contracted, the plaintiffs are entitled to six per cent inteiest. The testimony leaves it somewhat uncertain at what time the account became due. The defendant’s acknowledgment of its correctness was made in 1844, and we adopt the middle of that year as the date when interest commenced to run.
It is therefore ordered that the judgment of the District Court be reversed,- and that there be judgment for the plaintiffs against the defendant Nancy Reagan, for six hundred and ninety-threo dollars and thirty-eight cents, with six per cent interest thereon, from the first day of July, 1844, until paid; the defendant paying the costs of both courts.